       Case 2:18-cr-00136-TLN Document 56 Filed 07/08/20 Page 1 of 2

 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     ALFREDO SANCHEZ
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                 ******

11   UNITED STATES OF AMERICA,                              Case No.: 2:18-CR-00136-1-TLN
12                  Plaintiff,
13          v.                                              STIPULATION AND ORDER TO
                                                            MODIFY CONDITIONS OF RELEASE
14
15   ALFREDO SANCHEZ,
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          It is hereby stipulated between the United States of America, by and through its
20   representative, Cameron Desmond and the Defendant, Alfredo Sanchez, by and through his
21   attorney of record, Anthony P. Capozzi, that release condition numbers 3, 5, and 10 imposed on
22   Mr. Sanchez on June 20, 2018 (docket #11) be modified as follows:
23          3.      Defendant must reside at a location approved by the pretrial services officer and
24   not change your residence without the prior approval of the pretrial services officer;
25          5.      Defendant’s travel is restricted to the State of California in order to conduct his
26   farm labor business; and
27          10.     Defendant is no longer required to submit to drug and alcohol testing.
28          All other conditions shall remain in full force and effect.


                                                           1
                                 STIPULATION AND ORDER MODIFY CONDITIONS OF RELEASE
                                            CASE NO.: 2:18-CR-00136-1-TLN
       Case 2:18-cr-00136-TLN Document 56 Filed 07/08/20 Page 2 of 2

 1          Defense counsel has spoken with pretrial services and the government and there is no
 2   objection to this modification.
 3
 4          IT IS SO STIPULATED.
 5                                               Respectfully submitted,
 6   DATED:      July 6, 2020             By: /s/Cameron L. Desmond
 7                                            CAMERON L. DESMOND
                                              Assistant United States Attorney
 8
 9
10   DATED:      July 6, 2020             By: /s/Anthony P. Capozzi
                                              ANTHONY P. CAPOZZI
11
                                              Attorney for Defendant ALFREDO SANCHEZ
12
13                                                 ORDER
14
15          IT IS HEREBY ORDERED, the court having received, read, and considered the
16   parties’ stipulation, that release conditions 3, 5, and 10 imposed on Mr. Sanchez on June 20,
17   2018 (docket #11) is hereby modified to show that Mr. Sanchez must reside at a location
18   approved by the pretrial services officer and not change his residence without the prior
19   approval of the pretrial services officer; is allowed to travel within the State of California for
20   his farm labor business; and that Mr. Sanchez is no longer required to submit to drug and
21   alcohol testing.
22          All other conditions shall remain in effect.
23          IT IS SO ORDERED.
24   Dated: July 7, 2020
25
26
27
28



                                                          2
                                STIPULATION AND ORDER MODIFY CONDITIONS OF RELEASE
                                           CASE NO.: 2:18-CR-00136-1-TLN
